DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-17, 20-21, 24-26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by NAGAO (US 20170110545).
Regarding claim 11, NAGAO discloses a semiconductor device comprising: 
a semiconductor substrate (SiC layer comprising 27 and 28, see fig 1-6, elements 27-28, para 89) made of a semiconductor having a higher linear expansion coefficient than silicon (SiC has a higher linear expansion coefficient than Si), 
the semiconductor substrate including a source region having a first conductivity type (n+ source region 30, see fig 1-6, para 92), a base region having a second conductivity type different from the first conductivity type (p- body region 29, see fig 4, para 92), and a drift layer separated from the source region by the base region and having the first conductivity type (n- layer 28, see fig 1-6, para 90),
 the semiconductor substrate having a main surface including a portion formed of the source region (the upper surface of 28 includes a portion of 30, see fig 4); 

a gate electrode facing the base region of the semiconductor substrate through the gate dielectric film (gate electrode 19 is on an opposite side of 35 from 29, see fig 4, para 100); 
a first electrode film electrically connected to the source region of the semiconductor substrate, and disposed over the main surface of the semiconductor substrate (source contact 46 is connected to 29, see fig 4, para 108); 
a second electrode film electrically connected to the gate electrode, and disposed over the main surface of the semiconductor substrate away from the first electrode film (gate finger 5 which contacts the gate electrode, see fig 1-6, para 77); 
a third electrode film disposed over the main surface of the semiconductor substrate away from the first electrode film (fig 1-6, 4, para 61); and 
a protective dielectric film (polyimide film 40, see fig 1-6, para 136) disposed over the main surface of the semiconductor substrate, the main surface provided with the first electrode film, the second electrode film, and the third electrode film,
 the protective dielectric film covering only a portion of each of the first electrode film and the second electrode film and covering at least portion of the third electrode film (40 at least indirectly covers portions of 4 ,5 ,and 46, see fig 4), 
the protective dielectric film being made of a thermosetting resin (40 can be polyimide, see para 136), 
wherein the main surface of the semiconductor substrate has a peripheral region (peripheral part of the device in fig 1) and an inner region (central part of the device in fig 1) enclosed by the peripheral region, and 

the semiconductor device further comprises at least one electrical element (fig 1-6, 21, para 80) connected to the third electrode film, and covered with the first inner portion of the protective dielectric film.
Regarding claim 12, NAGAO discloses the semiconductor device according to claim 11, wherein the at least one electrical element is entirely covered with the first inner portion of the protective dielectric film in an in-plane direction (an entire top surface of 21 is covered from above by that portion of 40, see fig 4).
Regarding claim 13, NAGAO discloses the semiconductor device according to claim 11, wherein a portion of the protective dielectric film covering the at least one electrical element has a thickness of 1 pm or more and 20 pm or less (40 can be 10 microns thick, see para 136).
Regarding claim 14, NAGAO discloses the semiconductor device according to claim 11, wherein the third electrode film includes: a pad portion for electrical connection to an exterior of the semiconductor device (exposed portion of 4, see fig 4); and a wiring portion (right portion of 4 which is connected to 21, see fig 4) having a first end connected to the pad portion (end of wiring portion connected to pad portion, see fig 4) and a second end connected to the at least one electrical element (lower end of the wiring portion connected to 21, see fig 4).
Regarding claim 15, NAGAO discloses the semiconductor device according to claim 14, wherein the second end of the wiring portion is an end of the third electrode film, and is disposed away from the peripheral region of the main surface (the lower surface of 4 connected to 21 is an end of 4 and is located not at the peripheral portion of the top surface of 28, see fig 4).
claim 16, NAGAO discloses the semiconductor device according to claim 14, wherein the third electrode film does not cross the inner region of the main surface (21 does not cross into the inner region, see fig 4).
Regarding claim 17, NAGAO discloses the semiconductor device according to claim 14, wherein the pad portion is at least partially included in the peripheral region of the main surface (the pad portion of 21 is above that region of the upper surface of 28, see fig 4).
Regarding claim 20, NAGAO discloses the semiconductor device according to claim 11, wherein the protective dielectric film has a second inner portion crossing between the peripheral portion and the first inner portion (a portion of 40 can be defined between the first inner portion and the peripheral portion.
Regarding claim 21, NAGAO discloses the semiconductor device according to claim 11, wherein the protective dielectric film has an opening covering less than half of the main surface of the semiconductor substrate (the opening in 40 exposing 44 is less than half the area of the device, see fig 1-2).
Regarding claim 24, NAGAO discloses the semiconductor device according to claim 11, wherein the third electrode film is disposed away from the second electrode film (4 and 5 are separate, see fig 4).
Regarding claim 25, NAGAO discloses the semiconductor device according to claim 11, wherein the at least one electrical element includes at least any one of a diode element, a bipolar transistor element, a resistive element (21 can be a resistor, see fig 1-6, para 80), and a capacitive element.
Regarding claim 26, NAGAO discloses the semiconductor device according to claim 11, wherein the gate electrode has a planar structure (gate electrode 19 has a planar structure, see fig 4) or a trench structure.
claim 28, NAGAO discloses the semiconductor device according to claim 11, wherein the protective dielectric film is made of at least any one of a polyimide resin (40 can be polyimide, see para 136), a silicone resin, an epoxy resin, and a polyurethane resin.

    PNG
    media_image1.png
    610
    538
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    529
    809
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAO (US 20170110545) in view of SUEKAWA (US 20120132912).
Regarding claim 18, NAGAO discloses the semiconductor device according to claim 14.
NAGAO fails to explicitly disclose a device, wherein the at least one electrical element includes a temperature sensor element.
SUEKAWA discloses a device, wherein the at least one electrical element includes a temperature sensor element (120 can be a temperature sensor, see fig 14-15, para 73).
NAGAO and SUEKAWA are analogous art because they both are directed towards SiC power semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAGAO with the temperature sensor of SUEKAWA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAGAO with the temperature sensor of SUEKAWA in order to accurately detect the temperature of the chip (see SUEKAWA para 76).
Claims 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAO (US 20170110545) in view of SHIIGI (US 20170111037).
Regarding claim 19, NAGAO discloses the semiconductor device according to claim 11.
NAGAO fails to explicitly disclose a device, wherein the at least one electrical element includes an electrical element placed in a center of the main surface.
SHIIGI discloses a device, wherein the at least one electrical element includes an electrical element placed in a center of the main surface (diode 81/82 can be in the center region 50 of the device, see fig 10-11, para 97).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAGAO with the geometry of SHIIGI in order to improve the reliability of the semiconductor device (see SHIIGI para 83).
Regarding claim 27, NAGAO discloses the semiconductor device according to claim 11.
NAGAO fails to explicitly disclose a device, wherein the first inner portion of the protective dielectric film has a tapered cross-sectional shape.
SHIIGI discloses a device, wherein the first inner portion of the protective dielectric film has a tapered cross-sectional shape (protective film 16 has a tapered thickness, see fig 11, para 54).
NAGAO and SHIIGI are analogous art because they both are directed towards SiC power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAGAO with the geometry of SHIIGI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAGAO with the geometry of SHIIGI in order to improve the reliability of the semiconductor device (see SHIIGI para 83).
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAO (US 20170110545) in view of NAKANO (US 20160241018).
Regarding claim 22, NAGAO discloses the semiconductor device according to claim 21.
NAGAO fails to explicitly disclose a device, wherein the opening has an edge having a first corner portion on a corner side of the main surface, and the first corner portion is curved.

NAGAO and NAKANO are analogous art because they both are directed towards SiC semiconductor power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAGAO with the electrode edge shape of NAKANO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAGAO with the electrode edge shape of NAKANO in order to detect the temperature of the device with increased accuracy (see NAKANO para 41).
Regarding claim 23, NAGAO discloses the semiconductor device according to claim 22.
NAGAO fails to explicitly disclose a device, wherein the edge of the opening has a second corner portion, and the first corner portion is curved more gently than the second corner portion.
NAKANO discloses a device, wherein the edge of the opening has a second corner portion (one of the inner corners of open portion 29, see fig 9, para 94), and the first corner portion is curved more gently than the second corner portion (the inner corners are more sharply curved than the other corners, see fig 9A).
NAGAO and NAKANO are analogous art because they both are directed towards SiC semiconductor power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAGAO with the electrode edge shape of NAKANO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAGAO with the electrode edge shape of NAKANO in order to detect the temperature of the device with increased accuracy (see NAKANO para 41)
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAO (US 20170110545) in view of SUGAHARA (JP 2016-067388 using US 20190057873 as a translation).
Regarding claim 29, NAGAO discloses a conversion circuit which is the semiconductor device according to claim 11 (device in figs 1-6, see para 63).
NAGAO fails to explicitly disclose a power converter comprising: 
a main conversion circuit to convert input power for output,
a drive circuit to output, to the semiconductor device, a drive signal to drive the semiconductor device; and 
a control circuit to output, to the drive circuit, a control signal to control the drive circuit.
SUGAHARA discloses a power converter comprising: 
a main conversion circuit (fig 28, 601, para 229) to convert input power for output,
a drive circuit (fig 28, 602, para 229) to output, to the semiconductor device, a drive signal to drive the semiconductor device; and 
a control circuit (fig 28, 603, para 229) to output, to the drive circuit, a control signal to control the drive circuit.
NAGAO and SUGAHARA are analogous art because they both are directed towards SiC power devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAGAO with the circuit of SUGAHARA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAGAO with the circuit of SUGAHARA in order to achieve a highly reliable semiconductor device (see SUGAHARA para 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811